Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered March 19, 1999, convicting defendant, after a jury trial, of two *542counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including any inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). There was nothing implausible about the undercover officer’s account of the transaction.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Buckley, P.J., Lerner, Friedman, Sweeny and Catterson, JJ.